DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abu Reaz (Reg. No. 74202) on 3/17/2022.

The application has been amended as follows: 

Regarding Claim 1, the claim has been amended as follows:
An apparatus, comprising:
a fan control component; and
a fan including a control pin communicatively coupled to the fan control component;
wherein the fan is to:

determine whether the PWM signal exceeds a threshold, wherein the PWM signal up to the threshold indicates, for the control pin, a first range of PWM signals that provides instructions for a valid fan speed, wherein the second range of PWM signals corresponds to a valid fan speed;
in response to the PWM signal at the control pin being in the second range, send information corresponding to the fan to the fan control component without altering the speed of the fan; and
in response to the PWM signal at the control pin being in the first range, control a speed of the fan based on a duty cycle of the PWM signal;
wherein a frequency of the PWM signal is not altered for communication between the fan control component and the fan.

Regarding Claim 8, the claim has been amended as follows:
An apparatus, comprising:
a fan control component, which includes a processing resource, to:
determine an operation for a fan based, at least in part, on a duty cycle of a pulse width modulated (PWM) signal indicating a valid fan speed of the fan, wherein the PWM signal up to a threshold indicates a first range of PWM signals that provides instructions for a valid fan wherein the second range of PWM signals corresponds to a valid fan speed; 
in response to the operation being a control operation, send the PWM signal in the first range to a control pin of the fan, thereby changing a current speed of the fan; and
in response to the operation being a request operation, send the PWM signal in the second range to the control pin of the fan, thereby requesting information corresponding to the fan without altering the speed of the fan, wherein a frequency of the PWM signal is not altered for communication between the fan control component and the fan.

Regarding Claim 15, the claim has been amended as follows:
A non-transitory machine-readable medium storing instructions executable by a processing resource to cause a computing system to:
determine a threshold for a pulse width modulated (PWM) signal to a control pin of a fan, wherein the PWM signal up to the threshold indicates, for the control pin, a first range of PWM signals that provides instructions for a valid fan speed, a fan control component without altering a speed of the fan, and wherein the second range of PWM signals corresponds to a valid fan speed;
cause a first pulse width modulated (PWM) signal in the first range for a valid fan speed to be asserted on the control pin of a fan to control a speed of the fan; and
wherein a frequency of the PWM signal is not altered for communication between the fan control component and the fan.

Reasons for Allowance
Claims 1-4, 6-8, 10-11, 13-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims 1, 8, and 20 are allowed for disclosing:
determine whether the PWM signal exceeds a threshold, wherein the PWM signal up to the threshold indicates, for the control pin, a first range of PWM signals that provides instructions for a valid fan speed, wherein the second range of PWM signals corresponds to a valid fan speed; and
wherein a frequency of the PWM signal is not altered for communication between the fan control component and the fan.

Mikuszewski et al. (US 20110320043 A1) teaches controlling the speed of a fan with a valid pulse width modulation signal and transmitting identification information in response to receiving an invalid pulse width modulation signal (See para[0015], para[0021], and para[0030]). However, Mikuszewski fails to teach wherein the second range of PWM signals corresponds to a valid fan speed.
(See para[0026]). However, Verge fails to teach wherein a frequency of the PWM signal is not altered for communication between the fan control component and the fan.

The dependent claims 2-4, 6-7, 10-11, 13-14, 16-19, and 21-24 are allowed for depending from the allowed claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863